Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8, 14, 15-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MA (Dissertation titled “Solid Freeform Fabrication of Continuous Fiber Reinforced Composite Material”, published in August 6, 2001).
	Regarding claim 8, MA discloses a method of additively manufacturing an object, the method comprising: 
	receiving a continuous strand into a print head (Fig.4-1A), which is attached to and moved by a support; and
	discharging from the print head the continuous strand at least partially coated with a liquid matrix (Fig.2-12, pg.57); exposing the liquid matrix to a positive cure energy at discharge from the print head to harden the liquid matrix (pg.131); and adjusting an intensity of the positive cure energy along a discharge path of the coated continuous strand (adjusting temperature-pg.131).  
	Regarding claim 14, MA discloses a method of additively manufacturing an object, the method comprising: 
	receiving a continuous strand into a print head (Fig.4-1A), which is attached to and moved by a support; 
	discharging the continuous strand at least partially coated with a liquid matrix through a nozzle of the print head (Fig.2-12, pg.57); and 
	adjusting at least one of a size and a shape of the nozzle during discharging (pg. 152).
	Regarding claims 15-17 and 20, MA discloses dispensing a plurality of materials from a plurality of dispensing ports of a print head onto a platform, the plurality of materials including at least a polymer matrix and a continuous strand (Fig.2-5);
	heating the polymer matrix with a heating element inside the print head (Fig.2-5);
	operating a device to provide the continuous strand into at least one of the plurality of dispensing ports of the print head (Fig.2-5);
	providing the heated polymer matrix into the at least one of the plurality of dispensing ports of the print head (Fig.2-5); and 
	operating a positioning system to move the print head during discharging of the continuous strand at least partially coated with the heated polymer matrix from the at least one of the plurality of dispensing ports (Fig.2-5), wherein 
	operating the positioning system to move the print head includes moving the print head at a speed that causes the continuous strand to be pulled from the at least one of the plurality of dispensing ports (Fig.2-19, pp.124-125).
	Furthermore, MA disclose hardening the polymer at discharge by controlling a temperature of the polymer matrix (pp.130-131).

5.	Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BATCHELDER et al. (2011/0076496).
	Regarding claim 13, BATCHELDER et al. discloses a method of additively manufacturing an object, the method comprising:
	receiving a continuous strand (ribbon filament 34, Fig.2) into a print head (18), which is attached to and moved by a support (16-Fig.1) [0029]; and
	discharging the continuous strand (ribbon filament 34, Fig.2) at least partially coated with additives such as plasticizers (liquid matrix) [0041] through a nozzle (52-Fig.4) of the print head wherein a cross-section of the nozzle is rectangular and configured to receive a tape made up of the continuous strand [0050]-[0051].
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARK et al. (U.S. Provisional 61/847,113).
	Regarding claim 12, MARK et al. discloses a method of additively manufacturing an object, the method comprising: 
	receiving a continuous strand (2a-Fig.8) into a print head (10-Fig.8), which is attached to and moved by a support ([0089], Fig.8); and 
	discharging the continuous strand at least partially coated with a liquid matrix (2b-Fig.8) through a nozzle of the print head (Fig.6A).
	MARK et al. is silent to the dimension of the nozzle to be twice a dimension of the continuous strand.  However, MARK et al. discloses it is desirable to provide a nozzle geometry that is capable of maintaining a matched velocity of the individual strands of multifilament core material 6b, and the resin 4 or other matrix material throughout the nozzle for a given matrix and core combination.  For example, Fig. 6A depicts a divergent nozzle 200 with an increasing nozzle diameter that matches the thermal expansion of the matrix material. As depicted in the figure, the nozzle 200 includes an inlet 202 with a diameter D1, a section with an increasing diameter 204, and an outlet 206 with a diameter D2 that is greater than the diameter D1. Without wishing to be bound by theory, by matching the nozzle diameter to the expected expansion of the matrix material within the nozzle, the matrix and the continuous core  
reinforcing are kept at substantially the same velocity relative to one another throughout the entire nozzle. Therefore, the linear extrusion rate of the matrix material and the continuous core is the same and the continuous core does not build up within the nozzle [0077].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum dimensions of the nozzle compared to the dimensions of the continuous strand (i.e., the dimension of the nozzle to be twice a dimension of the continuous strand) through routine experimentation since MARK et al. teach the benefits of increasing the nozzle outlet dimensions are to keep the matrix and the continuous core reinforcing at substantially the same velocity relative to one another throughout the entire nozzle and to prevent build up within the nozzle.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Dissertation titled “Solid Freeform Fabrication of Continuous Fiber Reinforced Composite Material”, published in August 6, 2001).
	Regarding claim 12, MA discloses a method of additively manufacturing an object, the method comprising: 
	receiving a continuous strand into a print head (Fig.4-1A), which is attached to and moved by a support; 
	discharging the continuous strand at least partially coated with a liquid matrix through a nozzle of the print head (Fig.2-12, pg.57).
	MA is silent to the dimension of the nozzle to be twice a dimension of the continuous strand.  However, MA discloses the dimension of the nozzle is larger than a dimension of the continuous strand (pg.80) because a frictional force between the orifice and the towpreg will be large and the force that is needed to pull the towpreg out of the nozzle will correspondingly be larger (pg.80).  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum dimensions of the nozzle compared to the dimensions of the continuous strand (i.e., the dimension of the nozzle to be twice a dimension of the continuous strand) through routine experimentation since MA teach the nozzle should be larger than the continuous strand to avoid frictional force between the orifice and strand.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742